DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on March 24, 2021 in which claims 1-16 are presented for further examination.

Terminal Disclaimer
The terminal disclaimer filed on 3/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 10,169,420 and 9,864,777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The reasons for allowance are stated in the Non final dated December 24, 2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Vare et al (US 2006/0156366A1) relates to Method and system for announcing a transport stream in a digital broadcast network, specifically by splitting into the smaller sub-tables (Sub-Ts) requires less transmitted bandwidth because all the SI do not need to be broadcast to End User Terminal (EUT). Also, the sub-table division enables relatively easy creation of local SI tables because sub-tables can serve as a basis for local Transport Stream (TS).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158